          Case 1:20-cv-04409-LGS Document 39 Filed 08/12/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
AMERICAN BUILDERS & CONTRACTORS :
SUPPLY, CO., d/b/a ABC Supply Co.,                           : Case No. 1:20-cv-4409 (LGS)
                                                             :
                           Plaintiff,                        : ADDENDUM TO THE
                                                             : CIVIL CASE
         – v. –                                              : MANAGEMENT PLAN
                                                             : AND SCHEDULING
VIGILANT INSURANCE COMPANY,                                  : ORDER
NEELAM CONSTRUCTION CORPORATION, :
DIMITRI ENTERPRISES, INC., and                               :
DIMITRIOS MASTORAKIS,                                        :
                                                             :
                           Defendant.                        :
------------------------------------------------------------ x

Schofield, J.

       The plaintiff American Builders & Contractors Supply, Co., and the defendants Vigilant
Insurance Company, Neelam Construction Corporation, Dimitri Enterprises, Inc., and Dimitrios
Mastorakis (collectively, the “Parties”), submit these additional recommendations to the joint
civil case discovery plan and proposed scheduling order:
       1. Rule 26(f)(3)(C): Issues Regarding ESI
       ESI may be produced in PDF format provided its production replicates exactly the
readable content of the native format. A requesting party should be permitted to obtain ESI in
another format only upon agreement or a showing of good cause to the Court for such
information in that format.
       The Parties (meaning all parties to this action) should warrant and represent that no ESI
created on or after January 1, 2017 that could be discoverable in this action or could relate to the
enforcement of any judgment in this action has been discarded or rendered inaccessible. If the
Parties learn that potentially relevant emails or other ESI have been deleted, discarded, or
rendered inaccessible, the Parties should notify one another immediately in writing. The
undersigned counsel should have informed the Parties of their obligation to preserve all
potentially relevant evidence, including, but not limited to, ESI.
       2. Rule 26(f)(3)(D): Issues Concerning Claims of Privilege
       2.1.     To claw back discovery material protected from disclosure under the attorney-

                                                   1
          Case 1:20-cv-04409-LGS Document 39 Filed 08/12/20 Page 2 of 6




client privilege, work product doctrine, and/or any other applicable privilege or immunity that
was produced inadvertently (“Privileged Material”), the producing party must provide notice in
writing to all parties identifying the Privileged Material it wishes to claw back, and the basis of
the claim of privilege.
        2.2.       Upon such notice being provided, the other parties shall promptly undertake
reasonable efforts to return to the producing party or destroy all summaries or copies of the
Privileged Material, shall provide notice in writing that they have undertaken reasonable efforts
to return or destroy such material, and shall not use such materials for any purpose until further
order of the Court. In all events, such return or destruction and certification must occur within
ten (10) business days of the claw-back claim by the producing party. Within twenty-one (21)
business days of the notification that reasonable efforts have been taken to return or destroy the
disclosed materials, the producing party shall produce a privilege log with respect to the
disclosed materials. The return of any discovery material to the producing party shall not in any
way preclude the other parties from moving the Court for a ruling that the disclosed information
was never privileged; however, the other parties may not assert as a basis for the relief sought the
fact or circumstance that such information has already been produced. Alleged Privileged
Material shall remain protected against disclosure and use during the pendency of any dispute
over its status.
        2.3.       If, during a deposition, a party claims that material being used in the deposition
(e.g., marked as an exhibit, shown to the witness, or made the subject of examination) is
Privileged Material, the party may at its sole election (a) allow the material to be used in the
deposition without waiver of its claim of privilege, or (b) instruct the witness not to answer
questions concerning the material pending a prompt resolution of any disagreement concerning
the material’s privileged status. If the party allows the examination concerning the material to
proceed on a non-waiver basis, the Parties will sequester all copies of the purportedly Privileged
Material. Within 5 business days after the deposition, the Parties will commence the procedure
outlined in the preceding paragraphs to address the claim of privilege or other protection,
including the notice requirement set forth in paragraph 4.1. Until the dispute is resolved, all
parties and any other persons who have access to the transcript of such deposition shall treat that
transcript as confidential. If any party instructs the witness not to answer questions concerning
the material, the Parties will then cooperate in promptly submitting the issue of the material’s

                                                     2
           Case 1:20-cv-04409-LGS Document 39 Filed 08/12/20 Page 3 of 6




status to the Court. If the material is ultimately determined not to be privileged or subject to
other protection, the party or entity asserting the claim of privilege will be responsible for
ensuring that the deposing party is given an opportunity to depose the witness about the material,
which in the case of party-witnesses (or their current employees) or any former employees of a
party who are represented by counsel for such party shall be within thirty (30) calendar days of
said determination, and in the case of other non-party witnesses shall be at the earliest practicable
time for the witness and its counsel. This paragraph shall not limit any party’s right to seek
sanctions under Rule 37 in relation to rescheduling a deposition.
         2.4.    In order to facilitate expeditious production of voluminous materials, a producing
party may, at its sole option, but is not required to, produce voluminous materials without
detailed, or any, review to determine whether a privilege or other immunity from discovery
applies. If a party at any time notifies any other party that it, for any reason, disclosed Privileged
Material, or another party discovers such disclosure (in which case the receiving party shall give
the producing party prompt notice), the disclosure shall not be deemed a waiver – in this action
or in any other proceeding, including in federal or state proceedings – of any applicable privilege
or protection.
         3. Rule 26(f)(3)(E): Changes to Limitations on Discovery
         (i).    Requests for Admission
         The Parties should agree that after the discovery cutoff date Requests for Admission used
solely to authenticate documents may be served by email and/or overnight delivery up to
fourteen calendar days before trial, with responses to be served by email and/or overnight
delivery on the earlier of: (i) seven calendar days after service; or (ii) ten calendar days before
trial.
         The Parties should further agree that in the event a party unreasonably fails to timely
make an admission pursuant to Fed. R. Civ. P. 37(c)(2) and the terms of this Joint Status Report,
and absent proof of a greater expense incurred, $600 will be deemed to be the reasonable
expense of making each proof that a document is genuine or a matter is true, and such expenses
will be awardable upon motion, regardless of the outcome of trial.
                 (ii).   Depositions
         Notwithstanding anything to the contrary in Fed. R. Civ. P. 30, the Parties may take a
total of 10 depositions each (including party and non-party depositions) with each deposition

                                                  3
         Case 1:20-cv-04409-LGS Document 39 Filed 08/12/20 Page 4 of 6




running up to 7 hours. This limitation should be without prejudice to the Parties’ rights to seek
leave of Court to conduct more than the aforementioned number of depositions, or to depose the
same deponent more than once, pursuant to Fed. R. Civ. P. 30(a)(2).
       In addition, depositions should be conducted in accordance with the following
procedures:
           1. At the beginning of the deposition, deposing counsel shall instruct the witness to
               ask deposing counsel, rather than the witness's own counsel, for clarifications,
               definitions, or explanations of any words, questions, or documents presented
               during the deposition. The witness shall comply with these instructions and
               counsel to the witness shall ensure such compliance.
           2. All objections, except those which would be waived if not made at the deposition
               under Federal Rule of Civil Procedure 32(d)(3)(B) and those necessary to assert a
               privilege, enforce a limitation on evidence directed by the court, or to present a
               motion under Federal Rule of Civil Procedure 30(d), shall be preserved.
               Therefore, those objections need not and shall not be made during the course of
               depositions.
           3. Counsel shall not direct a witness not to answer a question unless that counsel has
               objected to the question on the ground that the answer is protected by a privilege
               or a limitation on evidence directed by the court.
           4. Counsel shall not make objections or statements which might suggest an answer
               to a witness. Without limitation to the foregoing, speaking objections are
               prohibited.
           5. Counsels’ statements when making objections shall be succinct and verbally
               economical, stating the basis of the objection and nothing more, e.g., “objection,
               asked and answered;” “objection, vague.”
           6. Counsel and their witness-clients shall not engage in private, off-the-record
               conferences during depositions or during breaks or recesses, except for the
               purpose of deciding whether to assert a privilege.
           7. Any conferences which occur pursuant to, or in violation of, the preceding
               paragraph are a proper subject for inquiry by deposing counsel to ascertain
               whether there has been any witness-coaching and, if so, what.

                                                 4
          Case 1:20-cv-04409-LGS Document 39 Filed 08/12/20 Page 5 of 6




           8. Any conferences which occur pursuant to, or in violation of, paragraph 6 shall be
               noted on the record by the counsel who participated in the conference. The
               purpose and outcome of the conference shall also be noted on the record.
           9. Deposing counsel shall provide to the witness’s counsel a copy of all documents
               shown to the witness during the deposition. The copies shall be provided either
               before the deposition begins or contemporaneously with the showing of each
               document to the witness. The Parties may use technology allowing the use of
               PDF documents and exhibits at depositions, such as eDepoze. The witness and
               the witness's counsel do not have the right to discuss documents privately before
               the witness answers questions about them.
           10. Any party may choose to depose another party using video-conferencing software
               such as Skype or Zoom, rather than doing so in-person, by specifically requesting
               a deposition using video-conferencing software in the notice of deposition.
           11. The Plaintiff should take number 1 – 200 for their deposition exhibits and the
               Defendants should take numbers 201 upwards. The Parties should retain the same
               exhibit numbers for trial as were used during depositions. All documents
               produced during discovery should be bates-numbered by the producing party.
       4. Rule 26(f)(3)(F): Other Orders
       Within 10 days of the receipt of the relevant discovery request, any party that believes
information of a commercially sensitive or confidential nature is sought should circulate a
stipulation concerning a proposed protective order to be entered by the Court (the “Protective
Order”) or all confidentiality and privacy objections will be waived. Within 10 days thereafter,
the Protective Order should be submitted to the Court for approval. If the Parties cannot agree
on the form of the Protective Order, they should each submit proposed orders to the Court, along
with a single redline showing the points of disagreement.
       The Parties should not instruct a witness not to answer a question at a deposition on the
grounds the question seeks commercially sensitive or confidential information. Instead, if not
already done, the party asserting confidentiality will circulate a stipulation for a proposed
protective order to maintain the confidentiality of the deposition within five (5) days after the
deposition is completed.



                                                  5
            Case 1:20-cv-04409-LGS Document 39 Filed 08/12/20 Page 6 of 6




  7.      Other Issues
          The Parties should agree that all interlocutory papers not served through the Court’s
  CM/ECF system, including but not limited to motion papers, discovery requests, discovery
  objections/responses, and trial subpoenas to parties (and their officers, directors, employees, and
  persons acting at their direction or under their control), should be served by email.
          Documents responsive to discovery requests should be served via email, FTP, Google
  Drive, Dropbox, or a similar file sharing system. Service of all papers should be deemed
  effective when sent to the email addresses of counsel as they appear on the Court’s docket.
          Unless different dates or procedures are selected by the Court, the provisions of this Joint
  Status Report should be binding stipulations as between the Parties.
          The Parties’ counsels should agree to cooperate with each other in good faith in all
  discovery-related matters. Absent emergencies and vacations of counsel or their clients, all
  informal requests for cooperation relating to discovery should be responded to within 2 business
  days.
          Without limitation to any other remedies under the Federal Rules of Civil Procedure, if
  any party intends to call as a witness for trial someone who was not deposed, the other parties
  may depose that person on providing 5 days’ written notice if the witness was not identified in
  initial disclosures.
          The Parties should agree they will not: (1) file a motion in limine without a reasonable
  basis; (2) cause a party to file a motion in limine due to an unreasonable refusal to consensually
  resolve an evidentiary issue; (3) unreasonably object to or fail to stipulate to the admissibility of
  a trial exhibit or the inclusion of a trial exhibit on the trial exhibit list; or (4) unreasonably fail to
  stipulate to any admitted or stipulated fact or any other matter in the final pretrial order. In the
  event of a breach of this paragraph, the non-breaching party should be entitled to recover their
  reasonable attorneys’ fees and costs attributable to the breach.


SO ORDERED.

The Clerk of Court is respectfully directed to strike the August 11, 2020, Order (ECF 37).

Dated: August 12, 2020
       New York, New York


                                                      6
